Citation Nr: 0942749	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-34 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bronchitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected mechanical low back pain 
with mild scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July to November 
1985, and from July 2003 to June 2004.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2004 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The September 
2004 rating decision granted service connection for 
bronchitis, and assigned a noncompensable evaluation 
effective from June 28, 2004.  The April 2006 rating decision 
granted service connection for mechanical low back pain with 
mild scoliosis, assigning a noncompensable evaluation 
effective from November 16, 2005.  The RO later increased, in 
December 2008, the rating assigned the Veteran for her 
service-connected back disorder; a 10 percent rating was 
assigned effective from November 16, 2005.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in August 2009.  
At that time, the Veteran submitted additional evidence with 
a waiver of RO jurisdiction.  A copy of the hearing 
transcript (transcript) is of record and has been reviewed.

As the Veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues on appeal in accordance 
with the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), that requires 
consideration of the evidence since the effective date of the 
grant of compensation.


The issue of entitlement to an initial evaluation in excess 
of 10 percent for the service-connected mechanical low back 
pain with mild scoliosis being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  From June 28, 2004, to May 10, 2009, the service-
connected bronchitis was not shown to have been productive of 
a disability picture manifested by clinical findings 
representative of either FEV-1 or FEV-1/FVC of 71 to 80 
percent of predicted or DLCO (SB) of 66 to 80 percent of 
predicted.

2.  As of May 11, 2009, the service-connected bronchitis is 
shown to have been productive of a disability picture 
indicative of FEV-1 findings limited from between 71 to 80 
percent predicted.  


CONCLUSIONS OF LAW

1.  From June 28, 2004, to May 10, 2009, the schedular 
criteria for an initial compensable rating for bronchitis 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6600 (2009).  

2.  From May 11, 2009, the schedular criteria for a 10 
percent evaluation, but no higher, for bronchitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 
6600 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, because service connection, an initial rating, and 
effective dates have been assigned for the service-connected 
bronchitis disorder now addressed on appeal, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence as well as testimony.  In sum, 
there is no evidence of any VA error in assisting the Veteran 
that reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.

Factual Background

The Veteran was afforded a VA respiratory examination in 
August 2004.  The Veteran gave a history of recent attacks of 
acute bronchitis, with the only symptom being the presence of 
thick phlegm upon awakening in the morning.  Pulmonary 
function test (PFT) (pre-bronchodilator) findings showed, in 
pertinent part, FEV-1 of 89 percent predicted.  Post-
bronchodilator findings showed, in pertinent part, FEV-1 of 
90 percent predicted.  A FEV-1/FVC finding of 97 percent 
predicted was also supplied.  The examiner commented that 
DLCO (SB) findings would not be useful.  The examiner also 
commented that PFT findings appeared normal.  Acute 
bronchitis in the past, at present in remission was 
diagnosed.


A December 2007 VA outpatient medical record notes that the 
Veteran's bronchitis was in remission.  

The report of a December 2008 VA respiratory examination 
includes a diagnosis which reports that bronchitis was not 
shown.  The Veteran's bronchitis was noted to be resolved 
without sequelae or residuals.  PFT testing was not 
undertaken.  

The report of private PFT evaluation conducted on May 11, 
2009, shows findings reflective of FEV-1 of 73 percent 
predicted, and FEV-1/FVC of 121 percent predicted.  DLCO (SB) 
findings were not included.  The examiner commented that 
moderately severe restriction was present.  

A July 2009 VA emergency room treatment record notes that the 
Veteran was seen for complaints of sore throat and swelling.  
She denied shortness of breath.  

The Veteran testified at a hearing in August 2009 before the 
undersigned that she took pills for her bronchitis provided 
her at a VA hospital.  See page three of transcript.  She 
described her symptoms as being manifested primarily by 
morning phlegm and coughing.  See page five of transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


In cases, as here, where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.  

In the September 2004 rating decision now on appeal, service 
connection for bronchitis was granted; a noncompensable 
rating under 38 C.F.R. § 4.97, Diagnostic Code (Code) 6600 
(chronic bronchitis) was assigned, effective on June 28, 
2004.  The noncompensable rating has since remained in 
effect.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent 
evaluation is warranted when FEV-1 or FEV-1/FVC is 71 to 80 
percent of predicted or DLCO (SB) is 66 to 80 percent of 
predicted.  

A 30 percent evaluation is warranted when FEV-1 or FEV-1/FVC 
is 56 to 70 percent of predicted or DLCO (SB) is 56 to 65 
percent of predicted.  

A 60 percent rating is warranted when FEV-1 is 40 to 55 
percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) 
is 40 to 55 percent predicted, or maximum oxygen consumption 
is 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure); 
right ventricular hypertrophy; pulmonary hypertension (shown 
by echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirement for 
a compensable evaluation are not met.  38 C.F.R. § 4.31.

The results of the PFT used in assigning a disability rating 
are those after bronchodilation.  See 61 Fed. Reg. 46,723 
(September 5, 1996).  


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  


Analysis

After considering the entire record, including the medical 
evidence, to include the examination reports, the Board finds 
that the service-connected bronchitis is not shown to have 
been productive of a disability picture that more nearly 
approximated the criteria for the assignment of a 10 percent 
rating for the period from June 28, 2004, to May 10, 2009.  
From May 11, 2009, however, such a compensable rating is 
shown to have been warranted.  Thus, "staged" ratings are 
for assignment for separate periods of time based on the 
facts found.  Fenderson.  

Initially, the Board acknowledges that, for the entire period 
of this appeal, essentially from June 28, 2004, full and 
complete pulmonary function testing results (here including 
FEV-1, FEV-1/FVC, and DLCO (SB)) are not available for 
review.  However, significantly, for the period from June 28, 
2004, to May 10, 2009, the August 2004 VA examination report 
shows that post-bronchodilator findings, pertaining to FEV-1, 
was 90 percent of predicted.  As for FEV-1/FVC, in August 
2004 a post-bronchodilator finding of 97 was supplied.  
Neither finding is of a sufficient severity to warrant the 
assignment of a 10 percent rating under Diagnostic Code 6600.  
Also, as mentioned, in December 2007 a VA outpatient 
treatment record noted that the Veteran's bronchitis was in 
remission, and, on VA respiratory examination conducted in 
December 2008, the examiner included a diagnosis which 
reported that bronchitis was not shown.  

However, the medical findings which accompanied the above-
discussed May 11, 2009, private PFT report did include a 
sufficient PFT finding (i.e., FEV-1 - 73 percent of 
predicted) to warrant the assignment of a 10 percent rating.  
The results did not, as reported above, show PFT impairment 
sufficient for the assignment of a rating in excess of 10 
percent.  No other probative evidence dated subsequent to May 
11, 2009, is shown to warrant the assignment of a rating in 
excess of 10 percent.  


Hence, in assigning "staged" ratings, from June 28, 2008, 
to May 10, 2009, an initial compensable rating for bronchitis 
is not warranted.  Beginning on May 11, 2009, however, an 
evaluation of 10 percent, but not higher, is found to be 
assignable for the service-connected bronchitis disability.  

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected bronchitis disorder alone, or 
frequent periods of hospitalization.  With respect to 
hospitalization, there has been none.  For these reasons, the 
Board finds that referral of the Veteran's bronchitis 
disorder for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

From June 28, 2004, to May 10, 2009, an initial compensable 
rating for the service-connected bronchitis is not warranted.  

From May 11, 2009, a 10 percent rating for the service-
connected bronchitis is granted, subject to the regulations 
governing the award of VA monetary benefits.  


REMAND

The Veteran, in part, essentially contends that the 
evaluation currently assigned to her service-connected low 
back disorder does not accurately reflect the severity of the 
condition.

A September 2004 VA outpatient record notes complaints of 
back pain for the past three weeks.  The pain was exacerbated 
with periods of prolonged sitting and driving.  Low back 
strain was diagnosed.  A September 2004 VA X-ray report shows 
mild levo rotoscoliosis of the lumbar spine as well as 
straightening of the usual lumbar lordosis; otherwise no 
abnormality of the lumbosacral spine was demonstrated.  

Review of an April 2006 VA spine examination report shows 
that the Veteran complained of intermittent left-sided lumbar 
pain.  The examiner commented that the Veteran's claims 
folder had been reviewed.  The Veteran described no periods 
of incapacitating episodes.  Examination revealed full and 
painless lumbar spine range of motion.  No limitation 
secondary to either weakness, fatigability, incoordination, 
or flare-ups was reported.  No neurological symptoms were 
detected.  X-ray examination showed mild scoliosis of the 
lumbar spine with no other degenerative changes.  The 
supplied diagnosis was mechanical low back pain with mild 
scoliosis.  


A June 2007 VA outpatient medical record shows that the 
Veteran complained of low back pain.  She complained of non-
radiating pain.  X-ray examination was essentially negative.  
Examination showed tenderness to palpation.  Likely 
paraspinal muscle spasm was diagnosed.  

The Veteran was provided a VA spine examination in December 
2008; the examiner reported that the Veteran's claims folder 
was not available for review.  The Veteran complained of back 
pain for which she took prescribed medications.  She 
described no radicular discomfort or other neurological 
deficits.  The Veteran also described no incapacitating 
episodes.  The Veteran reportedly was able to function at 
home and at work.  

Examination revealed range of motion findings (all 
accompanied by pain) of forward flexion to 80 degrees and 
extension to 30 degrees.  Bilateral lateral bending and 
twisting elicited left-sided pain at 30 degrees.  No 
additional functional impairment secondary to weakness, 
fatigability, incoordination, or flare-ups was reported.  No 
neurological symptoms were detected which affected the 
Veteran's usual occupational or activities of daily living.  
Chronic mild back strain with mild progression was diagnosed.  

The Veteran was also recently afforded a VA spine examination 
in May 2009; the examiner (the same who examined the Veteran 
in December 2008) reported that the Veteran's claims folder 
was not available for review.  The Veteran complained of 
radiating back pain.  The Board parenthetically notes that 
service connection for left lower extremity radiculopathy was 
service connected by the RO in June 2009; this claim, 
however, is not on appeal.  The Veteran denied having 
incapacitating episodes.  She also denied, in the course of 
the August 2009 hearing, having had bed rest prescribed by a 
physician.  See page 17 of transcript.  Complete lumbar spine 
range of motion findings were documented.  The supplied 
diagnoses included mild arthritis of the lumbar spine.  


When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Here, as noted, in the course of the VA spine examinations 
conducted in December 2008 and May 2009 the examining 
physician did not have an opportunity to review the Veteran's 
claims folder.  Therefore, further development is required.

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:  

1.  The RO should invite the Veteran and 
her representative to identify the 
location of any pertinent, not previously 
submitted medical records regarding 
treatment for the Veteran's service-
connected low back and disorder, and 
provide VA (if necessary) with the 
necessary authorizations to associate 
this information with the record.  

2.  After the Veteran has been provided a 
reasonable opportunity to provide 
evidence in accordance with the above 
directive and any records received have 
been associated with the claims folder, 
the RO should schedule the Veteran for a 
VA orthopedic examination to determine 
the current severity of her service-
connected mechanical low back pain with 
mild scoliosis.  The claims folder must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the examiner 
should provide a response to all of the 
following:

(a)  The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring range 
of motion (with and without repetition).  
He/she should also note whether there is 
any objective evidence of weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability.  If 
observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is affected, 
and if possible, provide the additional 
loss of motion in degrees.  The examiner 
should also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

The examiner should also specifically 
state whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis and whether such spasm or 
guarding was likely the reason for the 
findings of straightening of lumbar 
lordosis in 2004 and scoliosis in 2006.  

(b)  The examiner should indicate whether 
the Veteran's service-connected 
mechanical low back pain with mild 
scoliosis disability is consistent with 
intervertebral disc syndrome and, if so, 
comment on the frequency and duration of 
any incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires physician-prescribed bed rest 
and treatment by a physician.

(c)  After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments 
associated with the Veteran's service-
connected lumbar spine disorder, 
including any associated neurological 
impairment or bladder, bowel, or sexual 
dysfunction.  

(d)  The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
service-connected lumbar spine disorder 
renders her unable to follow a 
substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes 
marked interference with employment or an 
inability to follow a substantially 
gainful employment.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
Stegall v. West, 11 Vet. App. 268 (1998).


4.  The RO must notify the Veteran that 
it is her responsibility to report for 
the above-ordered examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

6.  Thereafter, the RO should 
readjudicate the Veteran's claim for 
entitlement to an initial evaluation in 
excess of 10 percent for the service-
connected mechanical low back pain with 
scoliosis in light of all pertinent 
evidence of record.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the Veteran and any other 
applicable legal precedent.  The RO 
should also consider whether "staged" 
ratings are appropriate in light of 
Fenderson.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


